               Case 2:20-cr-00131-RSM Document 53 Filed 04/09/21 Page 1 of 2




 1                                                                 Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                       CASE NO. CR20-131 RSM
10
                                     Plaintiff,
11
                            v.                       ORDER
12
     ERICK URBINA-ESCOTO,
13
                                     Defendant.
14
15
16
            THIS COURT having considered the stipulated motion for a continuance of the trial
17
     date and the facts set forth therein, and General Orders 01-20, 02-20, 03-20, 04-20, 07-20,
18
     08-20, 15-20, 18-20 and 4-21 of the United States District Court for the Western District of
19
     Washington, addressing measures to reduce the spread and health risks from COVID-19,
20
     which are incorporated herein by reference, and the facts set forth in the stipulated motion,
21
     hereby FINDS as follows:
22
            1. In light of the recommendations made by the Centers for Disease
23             Control and Prevention (CDC) and Public Health for Seattle and King
24             County regarding social distancing measures required to stop the spread
               of this disease, as well as the lack of the type of personal protective
25             equipment necessary to ensure the health and safety of all participants, it
26             is not possible at this time to proceed with a jury trial as scheduled on
               May 10, 2021.
27
            2. Further, because of the recommendations that individuals at higher risk
28             of contracting this disease—including individuals with underlying

      Order Continuing Trial Date                                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      U.S. v. Urbina-Escoto, CR20-131 RSM- 1                                SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00131-RSM Document 53 Filed 04/09/21 Page 2 of 2




 1             health conditions, individuals age 60 and older, and individuals who are
               pregnant—avoid large groups of people, at this time, it would be
 2
               difficult, if not impossible, to get a jury pool that would represent a fair
 3             cross section of the community. Based on the recommendations it
               would also be medically inadvisable to do so.
 4
           3. Additionally, the Court accepts the representation of the parties that the
 5
              defendant’s incarceration in ICE detention makes preparation for trial
 6            difficult. Additionally, the Court notes that counsel for the defendant
              has filed a motion to withdraw and to substitute counsel, which is being
 7
              heard on April 19, 2021. The Court understands that the defendant has
 8            not agreed to waive speedy trial.
 9         4. As a result, the failure to grant a continuance of the trial date in this case
              would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
10            § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
11            case outweighs the best interest of the public and the defendant to a
              speedy trial.
12
13         IT IS THEREFORE ORDERED that the current trial date of May 10, 2021 is

14 STRICKEN.
15      IT IS FURTHER ORDERED that jury trial in this matter is set for June 14 26, 2021 at

16 9:00 AM.
17       IT IS FURTHER ORDERED that the current pretrial motions deadline is stricken. A

18 new pretrial motions deadline is set for May 14, 2021.
19       IT IS FURTHER ORDERED that the time from the date of the entry this Order and

20 the trial date set forth above shall be excludable time pursuant to 18 U.S.C. § 3161.
21         Dated this 9th day of April, 2021.

22
23                                             A
                                               RICARDO S. MARTINEZ
24
                                               CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26 s/ Stephen Hobbs
   STEPHEN HOBBS
27
   Assistant United States Attorney
28

     Order Continuing Trial Date                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Urbina-Escoto, CR20-131 RSM- 2                                   SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
